DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 02/18/2021. Claims 1 – 7 and 9 – 21 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is partially withdrawn, as is further explained below.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “530” on p. 15 line 13, “600” on p. 15 line 16, “700” on p. 17 line 4, “800” on p. 28 line 18, “900” on p. 36 line 19, “936” in multiple instances on p.p. 42 – 43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Although this objection was presented in the previous Office Action, the applicant did not appear to address or correct the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 9 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the couple module" in line 6 from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the couple module" in line 5 from the end of page 6 of the claim listing.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 7, 9 – 16 and 18 – 21 are rejected as being dependent from the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9 – 11, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 9191050 (Hwang) and US 20090207896 (Behzad).
	Regarding claim 1, Hong teaches “An electronic device (shown in FIG 1 with corresponding description), comprising:
a first antenna (antenna 102 in FIG 1);
a second antenna (antenna 101 in FIG 1);
a first communication circuit configured to communicate in a first frequency band with the first antenna at a first data rate (paragraph 0031 and FIG 1: transceiver 123 for voice call communication which may include a communication using a CDMA 1X scheme which has appropriate “first frequency band” and appropriate “first data rate” for this type of communication);
a second communication circuit configured to communicate in a second frequency band with the second antenna at a second data rate (paragraph 0029 and FIG 1: transceiver 112 to transmit a first signal, such as a data signal, at a first frequency. The data communication may include using a Long Term Evolution (LTE) scheme which has appropriate “second frequency band” and appropriate “second data rate” for this type of communication) higher than the first data rate (it is well-known that the data rates for LTE data communication is normally higher than CDMA data rate for voice communication);
a first coupler electrically connected between the first antenna and the first communication circuit (coupler 122 shown in FIG 1 which is between the “first antenna” 102 and transceiver 123; paragraph 0051);
at least one control circuit (control unit 108 shown in FIG 1 and described in paragraph 0034) configured to:
control to identify, during at least part of a period of simultaneously transmitting a first transmit signal with the first antenna and a second transmit signal with the second antenna (paragraph 0005: a plurality of antennas to transmit and receive signals of different frequencies, simultaneously. Paragraph 0095: determining whether a communication signal is transmitted or received through the first channel 104 associated with the transceiver 112 and a communication signal is transmitted or received by the second channel 106 associated with the transceiver 123, simultaneously or relatively at a same time. Also paragraphs 0107 and 0109), an amplitude of a first receive signal (this signal is specifically mapped to the output of the third coupler 122: the third coupler 122 may transfer, to the second transceiver 123, the signal transferred by the second coupler 121, and may segment a portion of the signal transferred by the second coupler 121 to transfer the segmented signal to a second filter 124.) including at least part of the second transmit signal detected by the first coupler (at least paragraphs 0033 and 0052: in the signal present at the output of the third coupler 122 there is a signal present corresponding to the leakage of the signal transmitted by the transceiver 112 into the antenna 102 (“at least part of the second transmit signal”) which is detected by the coupler 122. The sensing unit 120 may sense a strength of the first signal, associated with the first transceiver 112, output from the second filter unit 124 (“control to identify”).),
disable an operation of attenuating the at least part of the second transmit signal included in the first receive signal based on the amplitude of the first receive signal falling in a first designated range (paragraph 0056: The process for cancelling, reducing or minimizing the intermodulation noise or noise signal may be performed selectively when a communication quality, such as a level of noise, associated with the second transceiver 123 is less than or equal to a predetermined level, such as to reduce power consumption. Paragraph 0084: When the strength of the first signal is less than the predetermined second threshold value, the process for cancelling, reducing or minimizing noise signal may not be performed. Also paragraph 0110 stating that noise canceling is performed only when the level of the noise signal is above the threshold and not performed when it is below the threshold. In other words, this is the same as “disable an operation of attenuating”, and “a first designated range” is a strength of the first signal being less than a threshold), and
enable the operation of attenuating the at least part of the second transmit signal included in the first receive signal based on the amplitude of the first receive signal falling in a second designated range (paragraphs 0052 – 0053: the sensing unit 120 may sense a strength of the first signal, associated with the first transceiver 112, output from the second filter unit 124. The determining unit 130 may determine whether the sensed strength of the first signal is greater than or equal to a predetermined threshold, and if so, the output controller 140 may adjust a gain of the gain control amplifier 115, and may transfer, to the gain control amplifier 115, a control signal to minimize the sensed strength of the first signal. In other words, this is the same as “enable the operation of attenuating” and “a second designated range” is a strength of the first signal being equal to or above the threshold); and
a coupler module configured to perform the operation of attenuating the at least part of the second transmit signal included in the first receive signal under the control of the control circuit (The term “module” does not limit the device to any particular configuration and may be inclusive of many different things. Therefore, “a coupler module” may be mapped to a combination of the second coupler 121, gain control module 115 and phase converter 114, all shown in FIG 1.  Paragraph 0046: The second coupler 121 may couple a signal received from the antenna 102 to an inverse phase signal transferred from the gain control amplifier 115, and may transfer the coupled signal to a third coupler 122. The second coupler 121 may couple the gain adjusted phase modulated feedback signal from the gain control amplifier 115 to the one or more second signals received by the second channel 106 for cancelling, reducing or minimizing the noise signal received through the second channel 106.  The one or more second signals received from the second antenna 102 may include a portion of the signals transmitted from the first transceiver 112.)…”
Hong does not disclose “the couple module including:
a first switch configured to divert the first transmit signal to be used as a feedback receive signal, and
a second switch configured to block a signal to attenuate the at least part of the second transmit signal, when the operation of attenuating the at least part of the second transmit signal is disabled.”
Hwang also teaches a device having multiple radios transmitting at the same time. However, some combinations of radios can cause co-existence issues due to interference between the respective frequencies. (See abstract) FIG. 5 shows a block diagram of a system for cancelling in-device interference between a transmitter and a receiver. Similar to Hong, and as described in col. 10 lines 15 – 20, the transmitter 502 may be associated with a coupler 512. The coupler 512 may be used to provide a reference signal r(t), which may correspond to some portion or function of the signal transmitted by the transmitter 502, to a cancellation circuit 516. Col. 10 lines 39 – 46: The aggressor power level measurement may be used to activate the RF switch 562 when the measurement exceeds a first threshold. With the RF switch 562 engaged, the (switch 562) configured to block a signal to attenuate the at least part of the second transmit signal, when the operation of attenuating the at least part of the second transmit signal is disabled (col. 10 lines 44 – 53: if the measurement of the aggressor power level is less than the first threshold, then the RF switch 562 is not turned on or is disengaged. When the RF switch 562 is disengaged, the output from the AIC circuit 516 is blocked from the adder 520. By the use of the RF switch 562, when the transmitter 502 is off or when the aggressor power level is less than the first threshold, noise from the AIC circuit 516 is blocked.).” The switch 562 feeds the signal from the cancellation circuitry into the adder 520, which is equivalent to the second coupler 121 of Hong and “the coupler module” of the instant claim.
Since Hong does not provide specifics of operation of the second coupler 121 (“the coupler module”), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a switch as part of the coupler module 121 of Hong, as suggested by Hwang, to disconnect the feed of cancellation signal into the second channel 106 of Hong when the operation of attenuating of the interfering transmit signal is not required, simply as design choice and to fill in where Hong is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417. This would have also provided effective disconnect between the transmission circuitry and reception circuitry when the aggressor power level is sufficiently low thus minimizing interference from any other sources.
With respect to “a first switch configured to divert the first transmit signal to be used as a feedback receive signal”, Behzad in FIG 17 and paragraphs 0110 and 0111 discloses a selectable feedback path operably coupling an output of the power amplifier 574 to the digital processor. The feedback path is selected whenever a calibration mode control signal is exerted to close a switch to couple the feedback line to the power amplifier 574 output. In operation, when the transceiver 550 is in a calibration mode of operation (is not actually transmitting), digital processor 554 is operable to assert the calibration mode control signal to operable couple the feedback line to the output of power amplifier 574. As such, if power amplifier produces an outgoing RF signal while such coupling is in place, digital processor 554 is operable to determine an in-band pre-distortion compensation setting.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an additional switch to couple a feedback line to the output of the transmission circuitry, as suggested by Behzad, in the device of Hong as part of the coupler module 121, and thus “divert the first transmit signal to be used as a feedback receive signal”. Doing so would have allowed to 
Regarding claim 17, this claim is for a method performed by a device claimed in claim 1 above. Since claims 1 and 17 have similar limitations, Hong in combination with Hwang and Behzad teach all steps of the method claimed in claim 17 and, therefore, claim 17 is rejected because of the same reasons as set forth in the rejection of claim 1.
Regarding claim 2, Hong teaches “further comprising a second coupler electrically connected between the second antenna and the second communication circuit (coupler 111 shown in FIG 1 which is between the “second antenna” 101 and transceiver 112; paragraph 0041).”
Regarding claim 4, Hong teaches “wherein the control circuit comprises a processor, a communication processor, a modem, and/or a transceiver (paragraph 0034: the control unit 108 also includes any of various processors. Since the members of the set in the limitation are connected with “or”, it is sufficient to meet at least one of the member to meet the whole limitation).”
Regarding claim 5, Hong does not teach “wherein the first communication circuit and the second communication circuit are implemented in a single package or chip.”
However, the examiner takes an Official Notice that implementing multiple transceivers “in a single package or chip” is well known in the art.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement transceivers 112 and 123 of Hong device ’s as a single package or chip as is well known in the art. Doing so would 
Regarding claim 9, Hong teaches “wherein the coupler module comprises a phase shifter and an amplifier (in the mapping given in the rejection of claim 1 above, these parts correspond to phase converter 114 and gain control amplifier 115, respectively, in FIG 1), the phase shifter being used in the operation of attenuating the at least part of the second transmit signal included in the first receive signal (Paragraph 0046: The second coupler 121 may couple the gain adjusted phase modulated feedback signal from the phase converter 114 and gain control amplifier 115 to the one or more second signals received by the second channel 106 for cancelling, reducing or minimizing the noise signal received through the second channel 106.).”
Regarding claim 10, Hong teaches “wherein the phase shifter is configured to generate an anti-phase signal of the at least part of the second transmit signal included in the first receive signal to attenuate the at least part of the second transmit signal included in the first receive signal (paragraphs 0043, 0046 and 0048: The inverse phase signal output from the gain control amplifier 115 may have an opposite phase to the signal transmitted from the first transceiver 112. Accordingly, the inverse signal may correspond to a signal to be used for cancelling, reducing or minimizing the frequency signal associated with the first transceiver 112 from the signals received through the second antenna 102.).”
Regarding claim 11, Hong teaches “wherein the control circuit comprises a signal controller (FIG 1 and paragraph 0039: output controller 140 which is part of the control unit 108) configured to generate an anti-phase signal of the at least part of the second transmit signal included in the first receive signal to attenuate the at least part of the second transmit signal included in the first receive signal (paragraph 0039: The output controller 140 may selectively adjust the gain of a feedback signal for cancelling, reducing or minimizing the noise signal by generating a control signal. Paragraphs 0043, 0046 and 0048 regarding generation of inverse phase signal to be used for cancelling, reducing or minimizing the frequency signal associated with the first transceiver 112 from the signals received through the second antenna 102).”
Regarding claim 18, Hong teaches “wherein the operation of attenuating the at least part of the second transmit signal included in the first receive signal further comprises enabling a phase shifting operation on the at least part of the second transmit signal included in the first receive signal when the amplitude of the first receive signal is greater than the first designated range and falls in the second designated range (paragraphs 0052 – 0053: the sensing unit 120 may sense a strength of the first signal, associated with the first transceiver 112, output from the second filter unit 124. The determining unit 130 may determine whether the sensed strength of the first signal is greater than or equal to a predetermined threshold, and if so, the output controller 140 may adjust a gain of the gain control amplifier 115, and may transfer, to the gain control amplifier 115, a control signal to minimize the sensed strength of the first signal. In other words, determining that the first signal is greater than or equal to a predetermined threshold is the same as “the amplitude of the first receive signal is greater than the first designated range and falls in the second designated range” when “the first designated range” is below the threshold, and “the second designated range” is being equal or above the threshold).”
Regarding claim 21, Hong teaches “further comprising a signal splitter directly connected the second communication circuit (implemented as first coupler 111 in FIG 1 directly connected to the first transceiver 112 (“second communication circuit”). Indeed, the coupler unequally splits the signal transmitted by the first transceiver 112 between the antenna 101 and first filter unit 113), the signal splitter configured to divert the at least part of the second transmit signal from the second communication circuit to the coupler module (the portion of the signal transmitted by the first transceiver 112 (“divert the at least part of the second transmit signal from the second communication circuit”) is fed through components 113 – 115 to one of the inputs of the coupler 121 (“the coupler module”)).”

Claims 3, 14 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 9191050 (Hwang) and US 20090207896 (Behzad) as applied to claim 2 above, and further in view of US 20190245566 (Luo).
Regarding claims 3 and 20, Hong does not teach “wherein the control circuit is further configured to: control to identify, during at least part of the period of simultaneously transmitting the first transmit signal with the first antenna and the second transmit signal with the second antenna, an amplitude of a second receive signal including at least part of the first transmit signal detected by the second coupler,

enable the operation of attenuating the at least part of the first transmit signal included in the second receive signal based on the amplitude of the second receive signal falling in a fourth designated range.”
Luo also discloses cancellation of self-interference noise generated in the receivers by power amplifiers of the collocated transmitters (see abstract). In paragraphs 0023 – 0024, Luo discloses a device which may include a transceiver system for 5G wireless communications intended to transmit and receive at 3.5 GHz (the New Radio (NR) Band), and another transceiver system for 4G wireless communications intended to transmit and receive at 1.8 GHz (the LTE band). Full-duplex (FD) transmission may allow such a wireless communication system to transmit and receive the signals, at least partially simultaneously, on different frequency bands. This is the same as claimed in claim 1 “a first communication circuit configured to communicate in a first frequency band with the first antenna at a first data rate; a second communication circuit configured to communicate in a second frequency band with the second antenna at a second data rate higher than the first data rate” “a period of simultaneously transmitting a first transmit signal with the first antenna and a second transmit signal with the second antenna”. Fig. 2A with corresponding description shows an example of such a device having two transmitters and two corresponding receivers. As shown and described, feedback from each power amplifier in both transmitters is fed into self-interference noise calculator, the output of which are further fed into 1(n) 241 and y2(n) 243 and provide such adjusted signals to the compensation components 245, 247. The self-interference noise calculator 240 may generate such adjusted signals y1t(n), y2(n) 241, 243 according to the amplified data signals x1(n), x2(n) 221, 223. Paragraph 0044: wireless transmitters 111,113 of the electronic device 110 may transmit wireless transmission signals at a certain frequency band; and, at the same time or simultaneously, wireless receivers 105, 107 may receive wireless transmission signals on a different frequency band. The self-interference noise calculator 240 may determine the self-interference contributed from each wireless transmission based on the transmitter output data to compensate for each received wireless transmission with an adjusted signal y1(n) 241 and/or y2(n) 243.
In other words, Luo teaches that the compensation may be performed not only on one of the receivers but on both so that both receivers include the same circuitry (such as at least compensation components 245, and 247 (“couplers”) installed between antenna and a low noise amplifier of a respective receiver).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement compensation of transmitter signal leakage in both receiver circuits of Hong, as suggested by Luo. Doing so would have allowed not only to remove the leakage of the transmitter signal, generated by the transceiver 112, from the channel 106 of Hong’s device, but also remove the leakage of the transmitted signal, generated by the transceiver 123, from channel 104. Doing so 
When the device of Hong is modified as suggested by the disclosure of Luo, this would have resulted in installation of an additional coupler in channel 104 of the device, which would become “the second coupler”, as well as installation of phase converter and gain control amplifier in channel 106 in a manner similar to the disclosed for channel 104.
Since the operation of the newly added circuitry would be reciprocal or similar to the operation of the existing circuitry already disclosed by Hong, this would have resulted in meeting the limitation of claim 3 in a manner similar to the explained in the rejection of claim 1 above with the only difference that the transmitted signal would be sampled from the channel 106 and fed into channel 104 after being processed in the newly added phase converter and gain control amplifier.
Regarding claim 14, Hong in combination with Luo teaches or fairly suggests “further comprising another coupler module configured to perform the operation of attenuating the at least part of the first transmit signal included in the second receive signal under the control of the control circuit, wherein the other coupler module comprises a phase shifter and an amplifier, the phase shifter being used in the operation of attenuating the at least part of the first transmit signal included in the second receive signal (indeed, Hong teaches exactly same combination of features with respect to attenuating the second transmit signal included in the first receive signal by means of a phase converter and gain control amplifier, as explained in the rejection of claims 1 and 9 above. When the device of Hong is modified by installation of a similar circuitry to compensate leakage of the signal transmitted by the transceiver 123 into the channel 104, as suggested by Luo and as was explained in the rejection of claim 3 above, the operation of that additional circuitry would have met the limitation of instant claim since it would be reciprocal to the operation of the circuitry already disclosed by Hong).”
Regarding claim 15, Hong in combination with Luo teaches or fairly suggests “wherein the phase shifter is configured to generate an anti-phase signal of the at least part of the first transmit signal included in the second receive signal to attenuate the at least part of the first transmit signal included in the second receive signal (indeed, Hong teaches exactly same combination of features with respect to attenuating the second transmit signal included in the first receive signal by means of a phase converter and gain control amplifier, as explained in the rejection of claim 10 above. When the device of Hong is modified by installation of a similar circuitry to compensate leakage of the signal transmitted by the transceiver 123 into the channel 104, as suggested by Luo and as was explained in the rejection of claim 3 above, the operation of that additional circuitry would have met the limitation of instant claim since it would be reciprocal to the operation of the circuitry already disclosed by Hong).”
Regarding claim 16, Hong in combination with Luo teaches or fairly suggests “wherein the control circuit comprises a signal controller configured to generate an anti-phase signal of the at least part of the first transmit signal included in the second receive signal to attenuate the at least part of the first transmit signal included in the second receive signal (indeed, Hong teaches exactly same combination of features with respect to attenuating the second transmit signal included in the first receive signal, as explained in the rejection of claim 11 above. When the device of Hong is modified by installation of a similar circuitry to compensate leakage of the signal transmitted by the transceiver 123 into the channel 104, as suggested by Luo and as was explained in the rejection of claim 3 above, the operation of that additional circuitry would have met the limitation of instant claim since it would be reciprocal to the operation of the circuitry already disclosed by Hong).”

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 9191050 (Hwang) and US 20090207896 (Behzad) as applied to claim 1 above, and further in view of in view of US 20080242239 (Wilson).
Regarding claim 6, Hong does not teach “further comprising a tunable filter configured to attenuate the at least part of the second transmit signal included in the first receive signal.”
Wilson teaches a device comprising a plurality of upconversion and downconversion paths, which can operate simultaneously, and on different channel frequencies. At least one configurable-MEMS -receive filter prevents interference on the down-conversion path from signals transmitted to the antenna. (See abstract).
FIG 2 and paragraphs 0029 – 0030 disclose a transceiver having a transmit and a receive paths. The transmit path includes filter 320 which is a tunable MEMS notch filter that is tunable to the receive frequency. The receive path includes filter 220 which comprises a tunable MEMS notch filter that is tunable to the transmit frequency. Also, see paragraph 0034 with respect to operation of the notch filters. Each of the filters 320 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize tunable notch filters in either or both transmit and receive paths of each transceiver, as disclosed by Wilson, in the device of Hong. Doing so would have provided an increased isolation between the transmit and receive paths of the same or different collocated transceivers.
Regarding claim 7, Hong in combination with Wilson teaches “wherein the tunable filter comprises a notch filter configured to remove signals in a frequency band of the at least part of the second transmit signal included in the first receive signal (as was explained in the rejection of claim 6 above, Wilson, paragraph 0030: the receive path includes filter 220 which comprises a tunable MEMS notch filter that is tunable to the transmit frequency. Also, see paragraph 0034 with respect to operation of the notch filters. Thus, this would “remove signals in a frequency band of the at least part of the second transmit signal included in the first receive signal”).”

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 9191050 (Hwang), US 20090207896 (Behzad) and US 20190245566 (Luo) as applied to claim 3 above, and further in view of US 20080242239 (Wilson).
Regarding claim 12, this claim is rejected because of the same reasons as set forth in the rejection of claim 6 because they have similar limitations.
Regarding claim 13, this claim is rejected because of the same reasons as set forth in the rejection of claim 7 because they have similar limitations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130225097 (Hong) in view of US 9191050 (Hwang) and US 20090207896 (Behzad) as applied to claim 17 above, and further in view of US 20040176034 (Hunter).
Regarding claim 19, Hong does not teach “wherein the operation of attenuating the at least part of the second transmit signal included in the first receive signal further comprises enabling a tunable filter capable of controlling a band noise of the at least part of the second transmit signal included in the first receive signal when the amplitude of the first receive signal is greater than the first designated range and falls in the second designated range.”
Hunter teaches systems and methods for reducing interference in a radio receiver from a nearby transmitter. The radio receiver detects and attenuates a signal 
Thus Hunter teaches “wherein the operation of attenuating the at least part of the second transmit signal included in the first receive signal further comprises enabling a tunable filter capable of controlling a band noise of the at least part of the second transmit signal included in the first receive signal (Paragraph 0034: Adaptive notch filter 150 is controlled by adaptive notch filter control 152 of signal processor 154. Adaptive notch filter 150 selectively attenuates frequencies in a single channel of the operational frequency band. FIG 8 and paragraph 0037: Signal 196 represents a radio signal received by radio receiver 140 from a nearby radio transmitter 12. FIG 10 and paragraph 0039 disclose a frequency graph 230 representing attenuation for frequency response curve 236 of filter 150. Adaptive notch filter control 152 has tuned adaptive notch filter 150 to the frequency of the transmitter. Adaptive notch filter 150 attenuates frequencies within one channel; thus signal 244 is shown attenuated by filter 150 (“controlling a band noise of the at least part of the second transmit signal included in the first receive signal”)) when the amplitude of the first receive signal is greater than the first designated range and falls in the second designated range (paragraph 0035: If a signal exists with a level above a signal level limit, (e.g., when the nearby transmitter starts transmitting), filter control 152 tunes filter 150 to the frequency of the signal. When the signal no longer exists, or has a low value, the filter control 152 turns filter 150 off in restoring sensitivity to that frequency. Thus, “the first designated range” is levels below the disclosed signal level limit and “the second designated range” is levels above the disclosed signal level limit.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize tunable notch filter in the receive paths, as disclosed by Hunter, in the device of Hong. Doing so would have provided an increased isolation from the leakage of the transmitter signal into the receiver path.
Since both Hong and Hunter utilize certain thresholds to make a decision when to enable and disable the circuitry controlling leakage of the transmitter signal into the receiver path, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, to utilize the same threshold in both systems so that the decision to enable the circuitry disclosed by Hong would have been also the decision to enable the circuitry disclosed by Hunter. This way, when “the first receive signal” below the threshold, both system would be disabled; and when “the first receive signal” above the threshold, both system would be enabled. Doing so would have been simply a design choice with predictable results, the results being simplicity of the system utilizing a single threshold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648